84 N.Y.2d 903 (1994)
Jack P. Chanler, Appellant,
v.
Bob Roberts et al., Respondents. (And Another Action.)
Court of Appeals of the State of New York.
Submitted August 15, 1994.
Decided October 27, 1994.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.